UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 19.00 15.69 3.79 0.65 19.00 107.21 45.08 Class B 19.34 15.83 3.73 0.63 19.34 108.51 44.28 Class C 23.38 16.07 3.60 4.63 23.38 110.62 42.37 Index 1 † 26.04 17.65 –1.61 8.60 26.04 125.44 –14.97 Index 2 † 20.44 19.14 7.67 8.36 20.44 140.02 109.32 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.32 2.02 2.02 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the S&P Composite 1500 Banks Index; Index 2 is the S&P 500 Index. See the following page for footnotes. 6 Regional Bank Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 1 4-30-04 $14,428 $14,428 $8,503 $20,932 Class C 1 4-30-04 14,237 14,237 8,503 20,932 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P Composite 1500 Banks Index — is an unmanaged index of banking sector stocks in the S&P 1500 Index. S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 The contingent deferred sales charge is not applicable. Semiannual report | Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,059.60 $6.54 1.28% Class B 1,000.00 1,055.70 10.04 1.97% Class C 1,000.00 1,056.20 10.09 1.98% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,018.40 $6.41 1.28% Class B 1,000.00 1,015.00 9.84 1.97% Class C 1,000.00 1,015.00 9.89 1.98% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Regional Bank Fund 9 Portfolio summary Top 10 Holdings (31.9% of Net Assets on 4-30-14) Wells Fargo & Company 3.5% JPMorgan Chase & Company 3.3% The PNC Financial Services Group, Inc. 3.4% Fifth Third Bancorp 3.2% BB&T Corp. 3.4% SunTrust Banks, Inc. 3.1% U.S. Bancorp 3.3% Cullen/Frost Bankers, Inc. 2.7% M&T Bank Corp. 3.3% Bank of America Corp. 2.7% Sector Composition Banks 91.3% Diversified Financial Services 0.2% Thrifts & Mortgage Finance 6.8% Other 1.7% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. The stock prices of midsize and small companies can change more frequently and dramatically than those of large companies. Foreign investing has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors, and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 10 Regional Bank Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 95.5% (Cost $382,215,244) Financials 95.5% Banks 89.0% 1st Source Corp. 123,427 3,639,860 1st United Bancorp, Inc. 748,779 5,481,062 Access National Corp. 68,218 1,006,216 American Business Bank (I) 41,607 1,208,267 Ameris Bancorp (I) 456,946 9,719,241 Anchor Bancorp Wisconsin, Inc. (I)(R) 230,700 4,002,660 Anchor Bancorp, Inc. (I)(V) 161,584 2,953,756 Bank of America Corp. 1,384,523 20,961,678 Bank of Marin Bancorp, Class A 23,217 1,054,284 Bar Harbor Bankshares 95,308 3,581,675 BB&T Corp. 701,014 26,168,853 Bond Street Holdings, Inc., Class A (I)(S) 520,587 8,846,174 Bond Street Holdings, Inc., Class B (I)(S) 12,609 214,261 Bryn Mawr Bank Corp. 383,894 10,472,628 BSB Bancorp, Inc. (I) 234,047 4,084,120 Centerstate Banks, Inc. 488,186 5,355,400 Chemical Financial Corp. 132,365 3,715,486 City Holding Company 65,330 2,808,537 CoBiz Financial, Inc. 96,113 964,975 Comerica, Inc. 165,668 7,991,824 Commerce Bancshares, Inc. 157,973 6,868,666 ConnectOne Bancorp, Inc. (I) 33,239 1,595,472 CU Bancorp (I) 166,115 3,014,987 Cullen/Frost Bankers, Inc. 274,364 20,964,153 East West Bancorp, Inc. 248,898 8,589,470 Eastern Virginia Bankshares, Inc. (I) 264,358 1,784,417 Evans Bancorp, Inc. 126,399 2,831,338 Fifth Third Bancorp 1,222,505 25,195,828 First Business Financial Services, Inc. 83,333 3,767,485 First Citizens BancShares, Inc., Class A 316 71,065 First Commonwealth Financial Corp. 239,085 2,053,740 First Community Corp. 228,772 2,555,383 First Connecticut Bancorp, Inc. 74,929 1,187,625 First Financial Bancorp 188,393 3,050,083 First Financial Holdings, Inc. 150,691 8,660,212 See notes to financial statements Semiannual report | Regional Bank Fund 11 Shares Value Banks (continued) First Horizon National Corp. 324,384 $3,727,172 First Merchants Corp. 298,324 6,330,435 First Security Group, Inc. (I) 1,767,811 3,358,841 First Southern Bancorp, Inc., Class B (I) 140,985 847,320 Firstbank Corp. 1,724 30,394 FirstMerit Corp. 279,801 5,425,341 Flushing Financial Corp. 235,254 4,521,582 FNB Corp. 1,289,898 16,046,331 Glacier Bancorp, Inc. 491,445 12,610,479 Guaranty Bancorp 38,435 483,897 Hancock Holding Company 464,181 15,656,825 Heritage Commerce Corp. 712,266 5,783,600 Heritage Financial Corp. 141,015 2,278,802 Heritage Oaks Bancorp (I) 1,064,426 7,887,397 Home Federal Bancorp, Inc. 220,191 3,313,875 Independent Bank Corp. 175,548 2,285,635 Independent Bank Corp. 482,214 17,899,784 John Marshall Bank (I) 43,062 783,298 JPMorgan Chase & Company 452,681 25,341,082 KeyCorp 642,328 8,761,354 M&T Bank Corp. 207,703 25,341,843 MB Financial, Inc. 533,194 14,310,927 Monarch Financial Holdings, Inc. 223,406 2,540,126 MutualFirst Financial, Inc. 5,800 109,040 NewBridge Bancorp (I) 350,132 2,692,515 Northrim BanCorp, Inc. 52,551 1,260,698 Old Second Bancorp, Inc. (I) 307,637 1,464,352 Pacific Continental Corp. 318,618 4,199,385 Park Sterling Corp. 1,286,421 8,400,329 Peoples Bancorp, Inc. 147,485 3,844,934 Prosperity Bancshares, Inc. 163,828 9,665,852 Regions Financial Corp. 976,354 9,900,230 Sandy Spring Bancorp, Inc. 133,817 3,218,299 Sierra Bancorp 260,000 4,058,600 Simmons First National Corp., Class A 15,248 551,368 Southern First Bancshares, Inc. (I) 96,428 1,317,206 Southwest Bancorp, Inc. 257,823 4,305,644 Square 1 Financial, Inc. (I) 73,556 1,386,531 State Bank Financial Corp. 226,420 3,754,044 Suffolk Bancorp (I) 220,756 4,841,179 Sun Bancorp, Inc. (I) 1,010,383 3,839,455 SunTrust Banks, Inc. 620,932 23,756,858 SVB Financial Group (I) 157,209 16,772,628 Talmer Bancorp, Inc. (I) 1,431,920 18,094,281 The Community Financial Corp. 76,852 1,641,559 The PNC Financial Services Group, Inc. 313,612 26,355,952 Trico Bancshares 377,716 9,159,613 Trustmark Corp. 90,000 2,058,300 12 Regional Bank Fund | Semiannual report See notes to financial statements Shares Value Banks (continued) U.S. Bancorp 626,069 $25,531,094 Union Bankshares Corp. 326,026 8,343,005 United Bancorp, Inc. (I) 400,179 4,962,220 VantageSouth Bancshares, Inc. (I) 360,300 2,101,630 Virginia Heritage Bank (I) 56,123 1,243,124 Washington Banking Company 130,863 2,250,844 Washington Trust Bancorp, Inc. 224,305 7,671,231 Wells Fargo & Company 543,999 27,004,110 WesBanco, Inc. 299,228 9,048,655 Westbury Bancorp, Inc. (I) 131,497 1,869,887 Wilshire Bancorp, Inc. 842,801 8,428,010 Yadkin Financial Corp. (I) 320,235 6,132,500 Zions Bancorporation 577,575 16,703,469 Thrifts & Mortgage Finance 6.5% Berkshire Hills Bancorp, Inc. 386,034 9,044,777 Cheviot Financial Corp. 191,734 2,080,314 First Defiance Financial Corp. 262,030 7,080,051 Heritage Financial Group, Inc. 221,086 4,255,906 HomeStreet, Inc. 224,021 4,068,221 Provident Financial Holdings, Inc. 115,649 1,627,181 Simplicity Bancorp, Inc. 200,414 3,475,179 Southern Missouri Bancorp, Inc. 93,660 3,306,198 United Community Financial Corp. (I) 1,058,239 3,523,936 United Financial Bancorp, Inc. 151,335 1,991,569 WSFS Financial Corp. 148,312 10,028,857 Preferred Securities 1.1% (Cost $6,225,930) Financials 1.1% Banks 0.8% First Citizens Bancshares, Inc., Series A, 9.000% 24,962 5,613,704 First Southern Bancorp, Inc., 9.000% 241 586,783 Thrifts & Mortgage Finance 0.3% Flagstar Bancorp, Inc., 9.000% 2,500 2,631,987 Warrants 1.7% (Cost $7,843,159) Financials 1.7% Banks 1.5% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,940 1,837,944 Comerica, Inc. (Expiration Date: 11-14-18; Strike Price: $29.40) (I) 285,756 5,409,361 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 300,229 3,652,310 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,620 335,866 The PNC Financial Services Group, Inc. (Expiration Date: 12-31-18; Strike Price: $67.33) (I) 20,345 452,676 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 63,055 25,853 See notes to financial statements Semiannual report | Regional Bank Fund 13 Shares Value Diversified Financial Services 0.2% Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 $1,067,527 Thrifts & Mortgage Finance 0.0% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 273,410 Total investments (Cost $396,284,333) † 98.3% Other assets and liabilities, net 1.7% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (R) Direct placement securities are restricted as to resale and the fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage acquisition Acquisition share share of fund’s Value as of Issuer description date cost amount amount net assets 4-30-14 Anchor Bancorp 9-20-13 $4,614,007 230,700 230,700 0.52% $4,002,660 Wisconsin, Inc. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the fund. For more information on this security refer to the Notes to the financial statements. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $398,323,976. Net unrealized appreciation aggregated $363,971,486 of which $368,198,144 related to appreciated investment securities and $4,226,658 related to depreciated investment securities. 14 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $394,668,493) $759,341,706 Investments in affiliated issuers, at value (Cost $1,615,840) 2,953,756 Total investments, at value (Cost $396,284,333) Receivable for investmentssold 17,169,124 Receivable for fund sharessold 876,834 Dividendsreceivable 383,014 Other receivables and prepaidexpenses 47,837 Totalassets Liabilities Due tocustodian 337,309 Payable for investmentspurchased 63,073 Payable for fund sharesrepurchased 4,625,604 Payable toaffiliates Accounting and legal servicesfees 23,463 Transfer agentfees 92,249 Distribution and servicefees 251,764 Trustees’fees 1,626 Other liabilities and accruedexpenses 78,845 Totalliabilities Netassets Net assets consistof Paid-incapital $391,974,509 Accumulated distributions in excess of net investmentincome (110,940) Accumulated net realized gain (loss) oninvestments 17,423,640 Net unrealized appreciation (depreciation) oninvestments 366,011,129 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($696,492,823 ÷ 38,227,568shares) 1 $18.22 Class B ($17,143,645 ÷ 981,094shares) 1 $17.47 Class C ($61,661,870 ÷ 3,523,383shares) 1 $17.50 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.18 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,761,260 Interest 4,133 Total investmentincome Expenses Investment managementfees 3,118,654 Distribution and servicefees 1,464,590 Accounting and legal servicesfees 79,858 Transfer agentfees 542,281 Trustees’fees 11,779 State registrationfees 26,947 Printing andpostage 40,148 Professionalfees 30,133 Custodianfees 43,922 Registration and filingfees 20,614 Other 9,535 Totalexpenses Less expensereductions (24,803) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 19,465,010 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 20,833,981 Investments in affiliatedissuers 201,980 Net realized and unrealizedgain Increase in net assets fromoperations 16 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $1,401,735 $3,221,075 Net realizedgain 19,465,010 55,087,331 Change in net unrealized appreciation(depreciation) 21,035,961 112,096,163 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,477,003) (3,238,543) ClassB — (12,205) ClassC — (20,822) From net realizedgain ClassA (44,744,239) (25,767,667) ClassB (1,218,162) (873,483) ClassC (3,550,895) (1,491,638) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofperiod 702,070,758 594,783,631 End ofperiod Accumulated distributions in excess of net investmentincome See notes to financial statements Semiannual report | Regional Bank Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.04 0.09 0.07 0.06 0.04 0.19 Net realized and unrealized gain (loss) oninvestments 1.04 4.37 2.92 (0.27) 0.91 (2.78) Total from investmentoperations Lessdistributions From net investmentincome (0.04) (0.09) (0.07) (0.05) (0.05) (0.22) From net realizedgain (1.18) (0.71) (0.78) (1.13) — (2.33) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $696 $632 $547 $457 $559 $584 Ratios (as a percentage of average netassets): Expenses beforereductions 1.28 6 1.33 1.38 1.36 1.38 1.55 Expenses net of feewaivers 1.28 6 1.32 1.38 1.36 1.38 1.54 Net investmentincome 0.42 6 0.57 0.52 0.40 0.30 1.56 Portfolio turnover (%) 7 12 11 16 24 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 18 Regional Bank Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.02) (0.02) (0.03) (0.04) (0.06) 0.11 Net realized and unrealized gain (loss) oninvestments 0.99 4.21 2.84 (0.26) 0.89 (2.75) Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — 3 (0.01) — 3 (0.13) From net realizedgain (1.18) (0.71) (0.78) (1.13) — (2.33) Totaldistributions — 3 Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $19 $18 $19 $27 $34 Ratios (as a percentage of average netassets): Expenses beforereductions 1.98 7 2.03 2.08 2.06 2.09 2.26 Expenses net of feewaivers 1.97 7 2.02 2.08 2.06 2.08 2.24 Net investment income(loss) (0.27) 7 (0.12) (0.19) (0.30) (0.40) 0.90 Portfolio turnover (%) 7 12 11 16 24 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.03) (0.02) (0.03) (0.04) (0.06) 0.10 Net realized and unrealized gain (loss) oninvestments 1.01 4.21 2.84 (0.25) 0.89 (2.74) Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — 3 (0.01) — 3 (0.13) From net realizedgain (1.18) (0.71) (0.78) (1.13) — (2.33) Totaldistributions — 3 Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $62 $51 $30 $27 $32 $28 Ratios (as a percentage of average netassets): Expenses beforereductions 1.98 7 2.02 2.08 2.06 2.08 2.25 Expenses net of feewaivers 1.98 7 2.02 2.08 2.06 2.08 2.23 Net investment income(loss) (0.29) 7 (0.15) (0.19) (0.30) (0.41) 0.86 Portfolio turnover (%) 7 12 11 16 24 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 19 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Regional Bank Fund (the fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 20 Regional Bank Fund | Semiannual report Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of April 30, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 4-30-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Banks $656,666,846 $20,195,911 $13,063,095 Thrifts & Mortgage Finance 50,482,189 — — Preferred Securities — Banks 5,613,704 586,783 — Thrifts & Mortgage Finance — 2,631,987 — Warrants — Banks 6,223,756 5,490,254 — Diversified Financial Services 1,067,527 — — Thrifts & Mortgage Finance 273,410 — — Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers into or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. COMMERCIAL BANKS Balance as of 10-31-13 $32,691,177 Realized gain (loss) 793,316 Change in unrealized appreciation (depreciation) 494,738 Purchases — Sales (5,189,880) Transfer into Level 3 — Transfer out of Level 3 (15,726,256) Balance as of 4-30-14 Changes in unrealized at period end* $964,734 *Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at the period end. This balance is included in the change in unrealized appreciation (depreciation) on the Statement of operations. The valuation techniques and significant amounts of unobservable inputs used in the fair value measurement of the fund’s Level 3 securities are outlined in the table below: FAIR VALUE VALUATION UNOBSERVABLE AT 4-30-14 TECHNIQUE INPUTS INPUT/RANGE Common Stocks $13,063,095 Market Book value 1.10x – 1.11x Approach multiple (weighted average 1.10x) Discount for lack 10% of marketability Semiannual report | Regional Bank Fund 21 Increases/decreases in book value multiple may result in increases/decreases in security valuation. Increases/decreases in discounts for lack of marketability may result in decreases/increases in security valuation. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended April 30, 2014 were $357. For the six months ended April 30, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends quarterly and capital gain distributions, if any, annually. 22 Regional Bank Fund | Semiannual report Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale deferrals and treating a portion of the proceeds from redemptions as distributions for tax purposes. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management contract with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.800% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.750% of the next $500,000,000 of the fund’s average daily net assets; (c) 0.735% of the next $1,000,000,000 of the fund’s average daily net assets; and (d) 0.725% of the fund’s average daily net assets in excess of $2,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the funds and with the approval of the Board of Trustees. Effective March 1, 2014, the Advisor has contractually agreed to waive and/or reimburse all class specific expenses for Class B shares of the fund, including Rule 12b-1 fees and transfer agency fees and service fees, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Semiannual report | Regional Bank Fund 23 Waiver expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. For the six months ended April 30, 2014, these expense reductions amounted to the following: CLASS A CLASS B CLASS C TOTAL 22,436 $573 $1,794 The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended April 30, 2014 were equivalent to a net annual effective rate of 0.77% of the fund’s average daily net assets Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE Class A 0.30% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $479,245 for the six months ended April 30, 2014. Of this amount, $76,595 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $395,810 was paid as sales commissions to broker-dealers and $6,840 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2014, CDSCs received by the Distributor amounted to $10, $10,471 and $6,180 for Class A, Class B, and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) 24 Regional Bank Fund | Semiannual report of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended April 30, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $1,083,565 $490,573 $24,370 $36,314 Class B 92,591 12,553 623 932 Class C 288,434 39,155 1,954 2,902 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended April 30, 2014 and for the year ended October 31, 2013 were as follows: Sixmonthsended4-30-14 Yearended10-31-13 Shares Amount Shares Amount Class A shares Sold 7,038,911 $133,650,018 5,750,698 $97,101,336 Distributions reinvested 2,317,642 41,712,188 1,815,902 25,832,131 Repurchased (5,568,949) (103,009,731) (10,301,132) (163,739,531) Net increase (decrease) Class B shares Sold 11,720 $208,673 92,185 $1,391,796 Distributions reinvested 63,340 1,094,510 58,283 791,490 Repurchased (141,846) (2,526,472) (383,078) (5,930,576) Net decrease Class C shares Sold 731,898 $13,128,291 1,059,740 $17,260,960 Distributions reinvested 149,103 2,579,487 75,140 1,021,905 Repurchased (253,792) (4,521,791) (353,263) (5,442,595) Net increase Total net increase (decrease) Semiannual report | Regional Bank Fund 25 Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $80,757,691 and $56,498,212, respectively, for the six months ended April 30, 2014. Note 7 — Industry or sector risk The fund generally invests a large percentage of its assets in one or more particular industries or sectors of the economy. If a large percentage of the fund’s assets are economically tied to a single or small number of industries or sectors of the economy, the fund will be less diversified than a more broadly diversified fund, and it may cause the fund to underperform if that industry or sector underperforms. In addition, focusing on a particular industry or sector may make the fund’s net asset value more volatile. Further, a fund that invests in particular industries or sectors is particularly susceptible to the impact of market, economic, regulatory and other factors affecting those industries or sectors. Financial services companies can be hurt by economic declines, changes in interest rates regulatory and market impacts. Note 8 — Transactions in securities of affiliated issuers Affiliated issuers, as defined by the 1940 Act, are those in which the fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the fund’s transactions in the securities of these issuers during the six months ended April 30, 2014, is set forth below: BEGINNING ENDING SHARE SHARE REALIZED DIVIDEND ENDING AFFILIATE AMOUNT AMOUNT GAIN (LOSS) INCOME VALUE Anchor Bancorp, Inc. Purchased: none Sold: none 161,584 161,584 — — $2,953,756 26 Regional Bank Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Andrew G. Arnott President Legal counsel John J. Danello # K&L Gates LLP Senior Vice President, Secretary andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | Regional Bank Fund 27 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Regional Bank Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 01SA 4/14 MF184480 6/14 A look at performance Total returns for the period ended April 30, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 8.98 16.75 6.46 –12.83 8.98 116.88 87.02 Class B 8.93 16.93 6.41 –13.10 8.93 118.59 86.06 Class C 12.92 17.14 6.26 –9.47 12.92 120.55 83.55 Class I 1 15.10 18.49 7.58 –8.10 15.10 133.61 107.70 Class R6 15.19 18.63 7.62 –8.04 15.19 134.95 108.43 Index † 21.46 20.50 8.85 1.27 21.46 154.04 133.55 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 2-28-15 for Class B and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R6 Net (%) 1.27 1.97 1.97 0.95 0.81 Gross (%) 1.27 1.97 1.97 0.95 0.84 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Russell 2000 Growth Index. See the following page for footnotes. 6 Small Cap Equity Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 3 4-30-04 $18,606 $18,606 $23,355 Class C 3 4-30-04 18,355 18,355 23,355 Class I 1 4-30-04 20,770 20,770 23,355 Class R6 1 4-30-04 20,843 20,843 23,355 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Russell 2000 Growth Index is an unmanaged index of stocks in the Russell 2000 Index with high price-to-book ratios and higher forecasted growth expectations. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 For certain types of investors, as described in the fund’s prospectuses. 2 Class R6 shares were first offered on 9-1-11. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 3 The contingent deferred sales charge is not applicable. Semiannual report | Small Cap Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $917.60 $5.80 1.22% Class B 1,000.00 914.70 9.12 1.92% Class C 1,000.00 914.50 9.11 1.92% Class I 1,000.00 919.00 4.28 0.90% Class R6 1,000.00 919.60 3.81 0.80% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Small Cap Equity Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,018.70 $6.11 1.22% Class B 1,000.00 1,015.30 9.59 1.92% Class C 1,000.00 1,015.30 9.59 1.92% Class I 1,000.00 1,020.30 4.51 0.90% Class R6 1,000.00 1,020.80 4.01 0.80% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Small Cap Equity Fund 9 Portfolio summary Top 10 Holdings (33.2% of Net Assets on 4-30-14) Synchronoss Technologies, Inc. 4.4% Guidewire Software, Inc. 3.0% Align Technology, Inc. 4.0% HomeAway, Inc. 3.0% Bottomline Technologies, Inc. 3.4% Ultimate Software Group, Inc. 3.0% The Hain Celestial Group, Inc. 3.4% athenahealth, Inc. 3.0% The Advisory Board Company 3.3% Concur Technologies, Inc. 2.7% Sector Composition Information Technology 37.3% Consumer Staples 7.2% Health Care 18.7% Energy 1.6% Industrials 17.7% Short-Term Investments & Other 3.0% Consumer Discretionary 14.5% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 The stock prices of midsize and small companies can change more frequently and dramatically than those of large companies. Foreign investing has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Small Cap Equity Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 97.0% (Cost $371,365,306) Consumer Discretionary 14.5% Auto Components 1.6% Dorman Products, Inc. (I) 118,109 6,797,173 Household Durables 0.8% iRobot Corp. (I) 108,589 3,637,732 Internet & Catalog Retail 3.0% HomeAway, Inc. (I) 392,918 12,816,985 Media 1.1% IMAX Corp. (I) 177,885 4,560,971 Specialty Retail 5.4% Five Below, Inc. (I) 285,905 11,524,831 Restoration Hardware Holdings, Inc. (I) 182,837 11,407,200 Textiles, Apparel & Luxury Goods 2.6% Wolverine World Wide, Inc. 390,723 10,979,316 Consumer Staples 7.2% Food & Staples Retailing 3.9% Pricesmart, Inc. 67,069 6,441,307 United Natural Foods, Inc. (I) 145,893 10,070,994 Food Products 3.3% The Hain Celestial Group, Inc. (I) 166,613 14,332,050 Energy 1.6% Energy Equipment & Services 0.8% Geospace Technologies Corp. (I) 56,987 3,312,654 Oil, Gas & Consumable Fuels 0.8% Americas Petrogas, Inc. (I) 2,855,167 3,599,881 Health Care 18.7% Biotechnology 4.4% Acceleron Pharma, Inc. (I) 66,651 2,289,462 Alnylam Pharmaceuticals, Inc. (I) 109,928 5,444,734 Cepheid, Inc. (I) 107,639 4,680,144 Isis Pharmaceuticals, Inc. (I) 63,235 1,682,683 NPS Pharmaceuticals, Inc. (I) 183,327 4,880,165 See notes to financial statements Semiannual report | Small Cap Equity Fund 11 Shares Value Health Care Equipment & Supplies 7.7% Align Technology, Inc. (I) 338,954 $17,079,892 DexCom, Inc. (I) 270,271 8,767,591 GenMark Diagnostics, Inc. (I) 448,651 4,015,425 Vascular Solutions, Inc. (I) 148,046 3,243,688 Health Care Technology 5.3% athenahealth, Inc. (I) 103,158 12,754,455 HealthStream, Inc. (I) 430,007 9,739,659 Pharmaceuticals 1.3% Akorn, Inc. (I) 213,747 5,390,699 Industrials 17.7% Aerospace & Defense 1.1% The KEYW Holding Corp. (I) 377,129 4,846,108 Commercial Services & Supplies 2.0% Clean Harbors, Inc. (I) 144,980 8,698,800 Electrical Equipment 2.1% Acuity Brands, Inc. 51,189 6,376,614 SolarCity Corp. (I)(L) 46,469 2,474,474 Machinery 3.6% Chart Industries, Inc. (I) 134,825 9,197,762 Westport Innovations, Inc. (I)(L) 124,948 1,639,318 Woodward, Inc. 101,610 4,555,176 Professional Services 4.7% The Advisory Board Company (I) 242,800 13,902,728 WageWorks, Inc. (I) 145,312 6,156,869 Trading Companies & Distributors 4.2% DXP Enterprises, Inc. (I) 88,817 10,054,973 Watsco, Inc. 74,463 7,662,987 Information Technology 37.3% Communications Equipment 1.5% KVH Industries, Inc. (I) 479,551 6,478,734 Electronic Equipment, Instruments & Components 0.5% DTS, Inc. (I) 123,454 2,297,479 Internet Software & Services 7.7% Autobytel, Inc. (I) 367,256 4,568,665 Cornerstone OnDemand, Inc. (I) 205,247 7,544,880 Demandware, Inc. (I) 126,052 6,255,961 Marketo, Inc. (I) 268,471 7,286,303 Pandora Media, Inc. (I) 159,933 3,745,631 Rocket Fuel, Inc. (I)(L) 113,406 3,636,930 IT Services 2.5% WEX, Inc. (I) 108,760 10,437,697 Semiconductors & Semiconductor Equipment 0.6% Rubicon Technology, Inc. (I) 227,240 2,301,941 12 Small Cap Equity Fund | Semiannual report See notes to financial statements Shares Value Software 24.5% Aspen Technology, Inc. (I) 146,969 $6,318,197 Bottomline Technologies, Inc. (I) 460,325 14,564,683 Concur Technologies, Inc. (I) 144,919 11,661,632 FleetMatics Group PLC (I) 201,965 6,065,009 Guidewire Software, Inc. (I) 341,568 12,897,608 SolarWinds, Inc. (I) 197,571 7,966,063 Synchronoss Technologies, Inc. (I) 610,586 18,586,238 Tableau Software, Inc., Class A (I) 76,750 4,241,973 Tangoe, Inc. (I) 389,207 5,853,673 The Rubicon Project, Inc. (I) 251,094 3,608,221 Ultimate Software Group, Inc. (I) 107,101 12,812,493 Yield (%) Shares Value Securities Lending Collateral 1.5% (Cost $6,598,162) John Hancock Collateral Investment Trust (W) 0.1396 (Y) 659,389 6,598,567 Par value Value Short-Term Investments 1.2% (Cost $4,947,000) Repurchase Agreement 1.2% Barclays Tri-Party Repurchase Agreement dated 4-30-14 at 0.040% to be repurchased at $4,947,006 on 5-1-14, collateralized by $5,058,300 U.S. Treasury Note, 2.125% due 1-31-21 (valued at $5,046,000, including interest) $4,947,000 4,947,000 Total investments (Cost $382,910,468) † 99.7% Other assets and liabilities, net 0.3% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-14. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $383,268,697. Net unrealized appreciation aggregated $42,422,381, of which $73,764,772 related to appreciated investment securities and $31,342,391 related to depreciated investment securities. See notes to financial statements Semiannual report | Small Cap Equity Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $376,312,306) including $6,600,250 of securitiesloaned $419,092,511 Investments in affiliated issuers, at value (Cost $6,598,162) 6,598,567 Total investments, at value (Cost $382,910,468) Cash 40,953 Receivable for investmentssold 14,288,094 Receivable for fund sharessold 424,389 Dividends and interestreceivable 30,103 Receivable for securities lendingincome 27,737 Other receivables and prepaidexpenses 49,493 Totalassets Liabilities Payable for investmentspurchased 5,492,400 Payable for fund sharesrepurchased 1,149,789 Payable upon return of securitiesloaned 6,600,250 Payable toaffiliates Accounting and legal servicesfees 12,346 Transfer agentfees 50,539 Distribution and servicefees 24,377 Trustees’fees 904 Other liabilities and accruedexpenses 68,235 Totalliabilities Netassets Net assets consistof Paid-incapital $453,669,715 Accumulated net investmentloss (9,252,486) Accumulated net realized gain (loss) on investments and foreign currencytransactions (60,044,832) Net unrealized appreciation (depreciation) oninvestments and translation of assets and liabilities in foreign currencies 42,780,610 Netassets 14 Small Cap Equity Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($371,145,305 ÷ 11,897,993shares) 1 $31.19 Class B ($16,321,093 ÷ 585,297shares) 1 $27.89 Class C ($28,148,992 ÷ 1,008,990shares) 1 $27.90 Class I ($9,436,136 ÷ 283,984shares) $33.23 Class R6 ($2,101,481 ÷ 63,102shares) $33.30 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $32.83 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Small Cap Equity Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-mnth period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Securitieslending $451,296 Dividends 322,538 Interest 2,071 Total investmentincome Expenses Investment managementfees 1,702,399 Distribution and servicefees 880,675 Accounting and legal servicesfees 51,072 Transfer agentfees 327,745 Trustees’fees 7,543 State registrationfees 37,734 Printing andpostage 33,847 Professionalfees 24,971 Custodianfees 34,048 Registration and filingfees 24,902 Other 9,281 Totalexpenses Less expensereductions (15,235) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 38,591,125 Investments in affiliatedissuers (445) Foreign currencytransactions (55,478) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (73,955,103) Investments in affiliatedissuers (1,008) Translation of assets and liabilities in foreigncurrencies 4,622 Net realized and unrealizedloss Decrease in net assets fromoperations 16 Small Cap Equity Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentloss ($2,343,077) ($4,497,765) Net realizedgain 38,535,202 69,972,704 Change in net unrealized appreciation(depreciation) (73,951,489) 71,446,341 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (323,120) ClassI — (46,067) ClassR6 — (341) Totaldistributions — From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 492,369,309 397,567,679 End ofperiod Accumulated net investmentloss See notes to financial statements Semiannual report | Small Cap Equity Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.16) (0.28) (0.19) (0.20) (0.21) (0.18) Net realized and unrealized gain (loss) oninvestments (2.64) 9.53 2.76 1.57 5.35 3.87 Total from investmentoperations Lessdistributions From net investmentincome — (0.02) (0.44) (0.15) — — Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $371 $418 $336 $347 $361 $279 Ratios (as a percentage of average netassets): Expenses beforereductions 1.23 7 1.27 1.32 1.28 1.47 1.77 Expenses including reductions 1.22 7 1.26 1.32 1.28 1.47 1.71 Net investmentloss (0.90) 7 (1.00) (0.79) (0.80) (1.11) (1.30) Portfolio turnover (%) 43 81 73 110 79 9 103 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 The fund’s total return includes a reimbursement from the advisor due to an investment violation, which impacted the net realized gain (loss) by $0.03 per share, otherwise the total return would have beenlower. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Excludes mergeractivity. 18 Small Cap Equity Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.25) (0.43) (0.33) (0.33) (0.32) (0.25) Net realized and unrealized gain (loss) oninvestments (2.35) 8.58 2.51 1.42 4.87 3.53 Total from investmentoperations Lessdistributions From net investmentincome — — (0.30) (0.01) — — Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $16 $20 $20 $24 $30 $37 Ratios (as a percentage of average netassets): Expenses beforereductions 1.93 7 1.97 2.02 1.98 2.20 2.49 8 Expenses including reductions 1.92 7 1.97 2.02 1.98 2.20 2.45 8 Net investmentloss (1.60) 7 (1.70) (1.50) (1.47) (1.84) (2.03) Portfolio turnover (%) 43 81 73 110 79 9 103 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 The fund’s total return includes a reimbursement from the advisor due to an investment violation, which impacted the net realized gain (loss) by $0.03 per share, otherwise the total return would have beenlower. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Excludes mergeractivity. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.25) (0.43) (0.33) (0.33) (0.31) (0.26) Net realized and unrealized gain (loss) oninvestments (2.36) 8.59 2.51 1.41 4.87 3.54 Total from investmentoperations Lessdistributions From net investmentincome — — (0.30) (0.01) — — Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $28 $30 $25 $26 $27 $18 Ratios (as a percentage of average netassets): Expenses beforereductions 1.93 7 1.97 2.02 1.98 2.17 2.49 8 Expenses including reductions 1.92 7 1.96 2.02 1.98 2.17 2.43 8 Net investmentloss (1.60) 7 (1.70) (1.49) (1.50) (1.81) (2.01) Portfolio turnover (%) 43 81 73 110 79 9 103 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 The fund’s total return includes a reimbursement from the advisor due to an investment violation, which impacted the net realized gain (loss) by $0.03 per share, otherwise the total return would have beenlower. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Excludes mergeractivity. See notes to financial statements Semiannual report | Small Cap Equity Fund 19 CLASS I SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.10) (0.19) (0.10) (0.13) (0.11) (0.07) Net realized and unrealized gain (loss) oninvestments (2.83) 10.13 2.92 1.69 5.66 4.07 Total from investmentoperations Lessdistributions From net investmentincome — (0.07) (0.54) (0.26) — — Net asset value, end ofperiod Total return (%) 3 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $23 $17 $15 $11 $8 Ratios (as a percentage of average netassets): Expenses beforereductions 0.91 6 0.91 0.92 0.87 0.90 0.91 7 Expenses including reductions 0.90 6 0.91 0.92 0.87 0.90 0.91 7 Net investmentloss (0.55) 6 (0.64) (0.39) (0.50) (0.53) (0.49) Portfolio turnover (%) 43 81 73 110 79 8 103 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 The fund’s total return includes a reimbursement from the advisor due to an investment violation, which impacted the net realized gain (loss) by $0.03 per share, otherwise the total return would have beenlower. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 8 Excludes mergeractivity. CLASS R6 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.10) (0.17) (0.08) (0.03) Net realized and unrealized gain (loss) oninvestments (2.81) 10.14 2.92 (0.02) Total from investmentoperations Lessdistributions From net investmentincome — (0.08) (0.53) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.82 7 0.83 0.85 0.91 7 Expenses including reductions 0.80 7 0.82 0.85 0.89 7 Net investmentloss (0.55) 7 (0.56) (0.31) (0.74) 7 Portfolio turnover (%) 43 81 73 110 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. 20 Small Cap Equity Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Small Cap Equity Fund (the fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P. M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other fund securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing Semiannual report | Small Cap Equity Fund 21 securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of April 30, 2014, all investments are categorized as Level 1, except repurchase agreements which are categorized as Level 2, under the hierarchy described above. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities 22 Small Cap Equity Fund | Semiannual report by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended April 30, 2014 were $315. For the six months ended April 30, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of October 31, 2013, the fund had capital loss carryforwards of $98,221,805 available to offset future net realized capital gains. These carryforwards expire as follows: October 31, 2016 — $51,787,933 and October 31, 2017 — $46,433,872. Semiannual report | Small Cap Equity Fund 23 As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to passive foreign investment companies, wash sale loss deferrals and litigation proceeds. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management contract with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.700% of the first $1,000,000,000 of the fund’s average daily net assets; and (b) 0.685% of the fund’s average daily net assets in excess of $1,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. 24 Small Cap Equity Fund | Semiannual report Effective March 1, 2014, for Class B shares, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses for the fund, including Rule 12b-1 fees and transfer agency fees and service fees, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Waiver expires on February 28, 2014, unless renewed by mutual agreement to the fund and Advisor based upon a determination that this is appropriate under the circumstances at the time. Effective February 1, 2014, for Class R6 shares, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses of the fund, including transfer agency fees and service fees, blue sky fees, and printing and postage, as applicable, to the extent they exceed 0.00% of average annual net assets. The agreement expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. This waiver was in effect on a voluntary basis from January 1, 2014 to January 31, 2014. For the six months ended April 30, 2014 these expense reductions amounted to the following: CLASS EXPENSE REDUCTION Class A $12,988 Class B 608 Class C 961 Class I 462 Class R6 216 Total The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended April 30, 2014 were equivalent to a net annual effective rate of 0.69% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B and Class C pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund pays up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE Class A 0.30% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $128,992 for the six months ended April 30, 2014. Of this amount, $20,227 was retained and used for printing prospectuses, advertising, sales literature and other Semiannual report | Small Cap Equity Fund 25 purposes, $99,336 was paid as sales commissions to broker-dealers and $9,429 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2014, CDSCs received by the Distributor amounted to $502, $6,216 and $890 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended April 30, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING & CLASS AND SERVICES FEES AGENT FEE REGISTRATION FEE POSTAGE Class A $627,849 $283,968 $32,498 $29,138 Class B 98,123 13,308 1,516 1,364 Class C 154,703 20,995 2,408 2,155 Class I — 9,272 1,144 1,040 Class R6 — 202 168 150 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. 26 Small Cap Equity Fund | Semiannual report Note 5 — Fund share transactions Transactions in fund shares for the six months ended April 30, 2014 and the year ended October 31, 2013 were as follows: Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class A shares Sold 519,593 $18,199,520 799,901 $23,281,985 Distributions reinvested — — 11,748 290,400 Repurchased (930,361) (32,379,894) (2,080,914) (57,777,201) Net decrease Class B shares Sold 17,416 $550,275 60,715 $1,543,738 Repurchased (101,098) (3,138,526) (288,100) (7,298,568) Net decrease Class C shares Sold 95,592 $3,010,981 106,643 $2,841,963 Repurchased (81,977) (2,532,228) (216,676) (5,362,401) Net increase (decrease) Class I shares Sold 133,835 $5,071,709 197,295 $6,217,219 Distributions reinvested — — 1,554 40,733 Repurchased (486,533) (18,391,245) (190,976) (5,527,990) Net increase (decrease) Class R6 shares Sold 65,994 $2,423,899 — — Repurchased (7,048) (271,429) — — Net increase — — Total net decrease Affiliates of the fund owned 7% of shares of beneficial interest for Class R6 on April 30, 2014. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $205,716,692 and $234,793,178, respectively, for the six months ended April 30, 2014. Semiannual report | Small Cap Equity Fund 27 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Andrew G. Arnott President Legal counsel K&L Gates LLP John J. Danello # Senior Vice President, Secretary andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 28 Small Cap Equity Fund | Semiannual report 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Small Cap Equity Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 37SA 4/14 MF184476 6/14 A look at performance Total returns for the period ended April 30, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 13.44 16.62 4.10 0.62 13.44 115.69 49.41 Class B 13.43 16.74 4.05 0.47 13.43 116.83 48.72 Class C 17.51 16.97 3.90 4.47 17.51 118.97 46.67 Class NAV 19.94 18.41 5.16 6.12 19.94 132.77 65.44 Index 1 † 19.65 17.18 –0.16 7.94 19.65 120.96 –1.57 Index 2 † 20.44 19.14 7.67 8.36 20.44 140.02 109.32 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class NAV shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class NAV Net/Gross (%) 1.51 2.36 2.29 1.03 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the S&P 500 Financials Index; Index 2 is the S&P 500 Index. See the following page for footnotes. 6 Financial Industries Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 4-30-04 $14,872 $14,872 $9,843 $20,932 Class C 3 4-30-04 14,667 14,667 9,843 20,932 Class NAV 1 4-30-04 16,544 16,544 9,843 20,932 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Financials Index is an unmanaged index of financial sector stocks in the S&P 500 Index. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 For certain types of investors, as described in the fund’s prospectuses. 2 Class NAV shares were first offered on 7-12-13. Returns prior to this date are those of Class A shares that have been recalculated to reflect the gross fees and expenses of Class NAV shares. 3 The contingent deferred sales charge is not applicable. Semiannual report | Financial Industries Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,059.00 $6.59 1.29% Class B 1,000.00 1,054.70 10.70 2.10% Class C 1,000.00 1,054.70 10.29 2.02% Class NAV 1,000.00 1,061.20 4.24 0.83% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Financial Industries Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,018.40 $6.46 1.29% Class B 1,000.00 1,014.40 10.49 2.10% Class C 1,000.00 1,014.80 10.09 2.02% Class NAV 1,000.00 1,020.70 4.16 0.83% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Financial Industries Fund 9 Portfolio summary Top 10 Holdings (32.0% of Net Asse ts on 4-30-14) U.S. Bancorp 4.1% Bank of America Corp. 3.1% The Blackstone Group LP 3.6% American Capital, Ltd. 3.0% JPMorgan Chase & Company 3.3% Citigroup, Inc. 2.9% Wells Fargo & Company 3.3% UniCredit SpA 2.8% Ameriprise Financial, Inc. 3.1% Discover Financial Services 2.8% Sector Composition Banks 53.3% IT Services 1.5% Capital Markets 19.1% Thrifts & Mortgage Finance 1.3% Insurance 14.4% Real Estate Management & Development 0.4% Real Estate Investment Trusts 5.6% Diversified Financial Services 0.1% Consumer Finance 2.8% Short-Term Investments & Other 1.5% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. Foreign investing has additional risks such as currency and market volatility and political and social instability. The stock prices of midsize and small companies can change more frequently and dramatically than those of large companies. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors, and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Financial Industries Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 95.9% (Cost $667,314,431) Financials 94.4% Banks 52.8% 1st United Bancorp, Inc. 359,434 2,631,057 Bank of America Corp. 1,760,826 26,658,900 Bank of Marin Bancorp, Class A 20,508 931,268 Barclays PLC, ADR 1,067,924 18,272,180 BB&T Corp. 288,391 10,765,636 Bond Street Holdings LLC, Class A (I)(S) 97,200 1,651,689 CIT Group, Inc. 303,976 13,086,167 Citigroup, Inc. 522,494 25,032,688 East West Bancorp, Inc. 369,740 12,759,727 Fifth Third Bancorp 497,478 10,253,022 Flushing Financial Corp. 225,857 4,340,972 Glacier Bancorp, Inc. 538,596 13,820,373 Independent Bank Corp. 169,595 2,208,127 Independent Bank Corp. 81,521 3,026,060 JPMorgan Chase & Company 517,940 28,994,281 M&T Bank Corp. 18,401 2,245,106 MB Financial, Inc. 116,281 3,120,982 North Valley Bancorp (I) 128,401 2,901,863 Prosperity Bancshares, Inc. 231,320 13,647,880 Regions Financial Corp. 1,245,971 12,634,146 Royal Bank of Scotland Group PLC, ADR (I) 1,076,264 10,934,842 Sandy Spring Bancorp, Inc. 49,025 1,179,051 SpareBank 1 SR-Bank ASA 1,888,000 18,311,873 Square 1 Financial, Inc., Class A (I) 77,502 1,460,913 State Bank Financial Corp. 255,573 4,237,400 Sun Bancorp, Inc. (I) 769,670 2,924,746 SunTrust Banks, Inc. 519,762 19,886,094 SVB Financial Group (I) 187,613 20,016,431 Swedbank AB, Class A 631,154 16,890,888 Talmer Bancorp, Inc. (I) 739,378 9,343,059 Talmer Bancorp, Inc., Class A (I) 440,000 5,560,006 The Community Financial Corp. 80,680 1,723,325 The PNC Financial Services Group, Inc. 220,338 18,517,206 U.S. Bancorp 878,353 35,819,235 UniCredit SpA 2,724,693 24,412,278 See notes to financial statements Semiannual report | Financial Industries Fund 11 Shares Value Banks (continued) Union Bankshares Corp. 312,832 $8,005,371 VantageSouth Bancshares, Inc. (I) 392,200 2,287,703 Wells Fargo & Company 570,085 28,299,019 Yadkin Financial Corp. (I) 196,251 3,758,207 Zions Bancorporation 565,683 16,359,552 Capital Markets 17.4% American Capital, Ltd. (I) 1,754,983 26,307,195 Ameriprise Financial, Inc. 239,658 26,753,023 Apollo Global Management LLC, Class A 518,501 14,066,932 Invesco, Ltd. 513,471 18,079,314 KKR & Company LP 780,452 17,724,065 The Blackstone Group LP 1,045,886 30,885,014 The Carlyle Group LP 546,579 17,534,254 Consumer Finance 2.8% Discover Financial Services 436,473 24,398,841 Insurance 14.4% ACE, Ltd. 215,071 22,006,065 American International Group, Inc. 402,212 21,369,524 Assured Guaranty, Ltd. 968,472 23,156,166 CNO Financial Group, Inc. 1,163,826 20,075,999 Hartford Financial Services Group, Inc. 259,092 9,293,630 Lincoln National Corp. 212,684 10,317,301 MetLife, Inc. 157,194 8,229,106 Prudential Financial, Inc. 133,070 10,736,088 Real Estate Investment Trusts 5.6% CoreSite Realty Corp. 107,931 3,283,261 DiamondRock Hospitality Company 356,318 4,372,022 Essex Property Trust, Inc. 35,339 6,122,835 FelCor Lodging Trust, Inc. 845,413 7,803,162 General Growth Properties, Inc. 314,523 7,224,593 Rexford Industrial Realty, Inc. 56,838 808,236 Simon Property Group, Inc. 112,310 19,452,092 Real Estate Management & Development 0.4% Eurocastle Investment, Ltd. 393,372 3,411,557 Thrifts & Mortgage Finance 1.0% First Defiance Financial Corp. 132,626 3,583,555 HomeStreet, Inc. 165,029 2,996,927 United Community Financial Corp. (I) 506,530 1,686,745 Information Technology 1.5% IT Services 1.5% Visa, Inc., Class A 63,773 12,921,048 12 Financial Industries Fund | Semiannual report See notes to financial statements Shares Value Preferred Securities 0.3% (Cost $2,731,250) Financials 0.3% Thrifts & Mortgage Finance 0.3% Flagstar Bancorp, Inc., 9.000% 2,500 2,631,987 Investment Companies 1.7% (Cost $6,428,028) AP Alternative Assets LP (I) 442,674 14,963,330 Warrants 0.6% (Cost $4,144,487) Financials 0.6% Banks 0.5% Comerica, Inc. (Expiration Date: 11-14-18; Strike Price: $29.40) (I) 223,341 4,227,845 The PNC Financial Services Group, Inc. (Expiration Date: 13-31-18; Strike Price: $67.33) (I) 21,789 484,805 Diversified Financial Services 0.1% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,027,125 636,818 Par value Value Short-Term Investments 1.4% (Cost $12,364,000) Repurchase Agreement 1.4% Barclays Tri-Party Repurchase Agreement dated 4-30-14 at 0.040% to be repurchased at $12,263,014 on 5-1-14, collateralized by $12,538,800 U.S. Treasury Notes, 2.125% due 1-31-21 (valued at $12,508,311, including interest) $12,263,000 12,263,000 Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $101,000 on 5-1-14, collateralized by $105,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $104,213, including interest) 101,000 101,000 Total investments (Cost $692,982,196) † 99.9% Other assets and liabilities, net 0.1% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. See notes to financial statements Semiannual report | Financial Industries Fund 13 Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $695,994,487. Net unrealized appreciation aggregated $172,822,171, of which $177,894,452 related to appreciated investment securities and $5,072,281 related to depreciated investment securities. 14 Financial Industries Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $692,982,196) $868,816,658 Cash 692 Foreign currency, at value (Cost $67,908) 68,218 Receivable for investmentssold 2,624,080 Receivable for fund sharessold 113,823 Dividends and interestreceivable 1,014,808 Other receivables and prepaidexpenses 46,926 Totalassets Liabilities Payable for investmentspurchased 2,295,529 Payable for fund sharesrepurchased 636,077 Payable toaffiliates Accounting and legal servicesfees 28,502 Transfer agentfees 43,907 Distribution and servicefees 117,920 Trustees’fees 920 Other liabilities and accruedexpenses 43,095 Totalliabilities Netassets Net assets consistof Paid-incapital $740,874,934 Undistributed net investmentincome 3,870,648 Accumulated net realized gain (loss) on investments and foreign currencytransactions (51,061,730) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 175,835,403 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($334,292,941 ÷ 20,251,337shares) 1 $16.51 Class B ($11,125,396 ÷ 730,533shares) 1 $15.23 Class C ($39,687,465 ÷ 2,603,598shares) 1 $15.24 Class NAV ($484,413,453 ÷ 29,370,058shares) $16.49 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $17.38 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Financial Industries Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $10,408,185 Interest 98,461 Securitieslending 89,398 Less foreign taxeswithheld (275,951) Total investmentincome Expenses Investment managementfees 3,400,663 Distribution and servicefees 749,372 Accounting and legal servicesfees 91,685 Transfer agentfees 262,395 Trustees’fees 9,618 State registrationfees 25,255 Printing andpostage 17,072 Professionalfees 47,515 Custodianfees 82,953 Registration and filingfees 30,347 Other 7,945 Totalexpenses Less expensereductions (27,104) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 10,295,200 Investments in affiliatedissuers (217) Foreign currencytransactions (17,489) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 34,830,613 Translation of assets and liabilities in foreigncurrencies 5,285 Net realized and unrealizedgain Increase in net assets fromoperations 16 Financial Industries Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $5,622,377 $3,014,717 Net realizedgain 10,277,494 10,906,477 Change in net unrealized appreciation(depreciation) 34,835,898 84,027,577 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,048,927) (726,928) ClassNAV (3,747,263) — Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofperiod 835,975,191 270,460,369 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Financial Industries Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.09 0.11 0.06 0.06 (0.02) 0.05 Net realized and unrealized gain (loss) oninvestments 0.83 3.75 2.62 (0.58) 0.61 0.53 Total from investmentoperations Lessdistributions From net investmentincome (0.05) (0.04) (0.12) (0.01) (0.04) (0.12) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $334 $322 $244 $207 $262 $278 Ratios (as a percentage of average netassets): Expenses beforereductions 1.29 6 1.35 1.42 1.40 1.49 1.72 7 Expenses net of feewaivers 1.29 6 1.35 1.42 1.40 1.49 1.46 7 Net investment income(loss) 1.08 6 0.78 0.56 0.60 (0.23) 0.59 Portfolio turnover (%) 13 18 28 50 41 48 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 18 Financial Industries Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.02 — 3 (0.01) (0.01) (0.08) — 3 Net realized and unrealized gain (loss) oninvestments 0.77 3.47 2.45 (0.53) 0.56 0.50 Total from investmentoperations Lessdistributions From net investmentincome — — (0.05) — — (0.04) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $11 $12 $12 $11 $16 $21 Ratios (as a percentage of average netassets): Expenses beforereductions 2.10 7 2.11 2.12 2.10 2.19 2.42 8 Expenses net of feewaivers 2.10 7 2.10 2.12 2.10 2.19 2.16 8 Net investment income(loss) 0.26 7 0.04 (0.14) (0.09) (0.91) (0.06) Portfolio turnover (%) 13 18 28 50 41 48 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.03 — 3 (0.01) (0.01) (0.09) (0.01) Net realized and unrealized gain (loss) oninvestments 0.76 3.48 2.45 (0.54) 0.58 0.52 Total from investmentoperations Lessdistributions From net investmentincome — — (0.05) — — (0.04) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $40 $33 $15 $10 $12 $15 Ratios (as a percentage of average netassets): Expenses beforereductions 2.02 7 2.08 2.12 2.10 2.19 2.41 8 Expenses net of feewaivers 2.02 7 2.07 2.12 2.10 2.19 2.16 8 Net investment income(loss) 0.37 7 0.03 (0.15) (0.10) (0.93) (0.14) Portfolio turnover (%) 13 18 28 50 41 48 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Financial Industries Fund 19 CLASS NAV SHARES Periodended 4-30-14 1 10-31-13 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.13 0.04 Net realized and unrealized gain oninvestments 0.82 0.83 Total from investmentoperations Lessdistributions From net investmentincome (0.12) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $484 $469 Ratios (as a percentage of average net assets): Expenses beforereductions 0.84 6 0.85 6 Expenses net of feewaivers 0.83 6 0.84 6 Net investmentincome 1.53 6 0.84 6 Portfolio turnover (%) 13 18 7 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class NAV shares is 7-12-13. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-12 to 10-31-13. 20 Financial Industries Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Financial Industries Fund (the fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P. M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter (OTC) market are valued using bid prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or Semiannual report | Financial Industries Fund 21 trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of April 30, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 4-30-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Banks $380,451,827 $76,805,807 $1,651,689 Capital Markets 151,349,797 — — Consumer Finance 24,398,841 — — Insurance 125,183,879 — — Real Estate Investment Trusts 49,066,201 — — Real Estate Management & Development — 3,411,557 — Thrifts & Mortgage Finance 8,267,227 — — IT Services 12,921,048 — — Preferred Securities — 2,631,987 — Investment Companies — 14,963,330 — Warrants Banks 4,712,650 — — Diversified Financial Services 636,818 — — Short-Term Investments — 12,364,000 — Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers into or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. INVESTMENTS IN SECURITIES COMMON STOCKS PREFERRED STOCKS TOTAL Balance as of 10-31-13 $7,869,508 $1,547,615 $9,417,123 Realized gain (loss) — 34,405 34,405 Change in unrealized appreciation (depreciation) (101,799) — (101,799) Purchases 1,753,488 — 1,753,488 Sales — (1,582,020) (1,582,020) Transfer into Level 3 — — — Transfer out of Level 3 (7,869,508) — (7,869,508) Balance as of 4-30-14 — Change in unrealized at period end* ($101,799) — ($101,799) * Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at the period end. This balance is included in the change in unrealized appreciation (depreciation) on the Statement of operations. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement 22 Financial Industries Fund | Semiannual report plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain if amounts are estimable. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Real estate investment trusts. The fund may invest in real estate investment trusts (REITs). Distributions from REITs may be recorded as income and subsequently characterized by the REIT at the end of the fiscal year as a reduction of cost of investments and/or as a realized gain. As a result, the fund will estimate the components of distributions from these securities. Such estimates are revised when the actual components of the distributions are known. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities Semiannual report | Financial Industries Fund 23 by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement any fund property that is not otherwise segregated or pledged, to the maximum extent permitted law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended April 30, 2014 were $374. For the six months ended April 30, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of October 31, 2013, the fund has a capital loss carryforward of $58,356,662 available to offset future net realized capital gains. These carryforwards expire as follows: October 31, 2016 — $7,926,739 and October 31, 2017 — $50,429,923. 24 Financial Industries Fund | Semiannual report As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to partnerships, straddle loss deferrals, real estate investment trusts, wash sale loss deferrals, foreign currency transactions, passive foreign investment companies, and litigation proceeds. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: a) 0.800% of the first $500,000,000 of the fund’s average daily net assets; b) 0.750% of the next $500,000,000 of the fund’s average daily net assets; c) 0.735% of the next $1,000,000,000 of the fund’s average daily net assets; and d) 0.725% of the fund’s average daily net assets in excess of $2,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating Semiannual report | Financial Industries Fund 25 portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the funds and with the approval of the Board of Trustees. Effective March 1, 2014, the Advisor has contractually agreed to waive and/or reimburse all class specific expenses for Class B shares of the fund, including Rule 12b-1 fees, transfer agency fees and service fees, blue sky fees, and printing and postage, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Waiver expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. If following the Class Expense Waiver to the extent that Expenses of Class B shares exceed 2.15% of average annual net assets (on an annualized basis) attributable to Class B shares, (the Class Expense Limitation), the Advisor voluntarily agrees to reduce its management fee or, if necessary, make payment to the class in an amount equal to the amount by which Expenses of the share class exceed the Class Expense Limitation. Expenses means all fund-level and class-specific operating expenses, excluding taxes, brokerage commissions, interest expense, acquired fund fees and expenses paid indirectly, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business and short dividend expense. This voluntary expense reimbursement will continue in effect until terminated at any time by the Advisor on notice to the fund. Effective March 1, 2014, to the extent that Expenses of Class C shares exceed 2.15% of average annual net assets (on an annualized basis) attributable to Class C shares (the Class Expense Limitation), the Advisor contractually agrees to reduce its management fee or, if necessary, make payment to the class in an amount equal to the amount by which Expenses of the share class exceed the Class Expense Limitation. Expenses means all fund-level and class-specific operating expenses, excluding taxes, brokerage commissions, interest expense, acquired fund fees and expenses paid indirectly, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, and short dividend expense. The Class Expense Limitation expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. For the six months ended April 30, 2014, these expense reductions amounted to the following: CLASS A CLASS B CLASS C CLASS NAV TOTAL $10,507 $369 $1,133 $15,095 The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended April 30, 2014 were equivalent to a net annual effective rate of 0.77% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, and Class C 26 Financial Industries Fund | Semiannual report shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE Class A 0.30% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $271,188 for the six months ended April 30, 2014. Of this amount, $43,335 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $219,120 was paid as sales commissions to broker-dealers and $8,733 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2014, CDSCs received by the Distributor amounted to $149, $8,220 and $1,863 for Class A, Class B, and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended April 30, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICES FEES AGENT FEES REGISTRATION FEES POSTAGE Class A $507,645 $229,584 $11,476 $15,175 Class B 59,574 8,077 7,052 695 Class C 182,153 24,734 6,727 1,202 Total Semiannual report | Financial Industries Fund 27 Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended April 30, 2014 and for the year ended October 31, 2013 were as follows: Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class A shares Sold 1,538,984 $25,600,591 3,889,453 $54,803,515 Distributions reinvested 56,141 902,181 51,392 617,218 Repurchased (1,962,008) (32,321,355) (3,968,094) (55,352,645) Net decrease Class B shares Sold 9,890 $153,483 142,028 $1,749,923 Repurchased (116,594) (1,773,834) (367,806) (4,620,228) Net decrease Class C shares Sold 492,794 $7,618,379 1,405,074 $17,976,706 Repurchased (146,018) (2,244,905) (490,763) (6,130,482) Net increase Class NAV shares 1 Sold 858,511 $13,903,401 30,515,915 $468,036,443 Distributions reinvested 233,766 3,747,263 — — Repurchased (1,663,454) (27,980,719) (574,680) (8,787,471) Net increase (decrease) Total net increase (decrease) 1 The inception date for Class NAV shares is 7-12-13. Affiliates of the fund owned 100% of shares of beneficial interest of Class NAV on April 30, 2014. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $129,534,459 and $113,826,364, respectively, for the six months ended April 30, 2014. Note 7 — Industry or sector risk The fund generally invests a large percentage of its assets in one or more particular industries or sectors of the economy. If a large percentage of the fund’s assets are economically tied to a single or small number of industries or sectors of the economy, the fund will be less diversified than a more broadly diversified fund, and it may cause the fund to underperform if that industry or sector underperforms. In addition, focusing on a particular industry or sector may make the fund’s net asset value more volatile. Further, a fund that invests in particular industries or sectors is particularly susceptible to the impact of market, economic, regulatory and other factors affecting those industries or sectors. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. 28 Financial Industries Fund | Semiannual report Note 8 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At April 30, 2014, funds within the John Hancock group of funds complex held 55.7% of the fund’s net assets. The following funds had an affiliate ownership of 5% or more of the fund’s net assets: AFFILIATED FUND CONCENTRATION John Hancock Lifestyle Growth Portfolio 20.6% John Hancock Lifestyle Balanced Portfolio 16.9% John Hancock Lifestyle Aggressive Portfolio 8.2% Semiannual report | Financial Industries Fund 29 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Andrew G. Arnott President Legal counsel K&L Gates LLP John J. Danello # Senior Vice President, Secretary andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 30 Financial Industries Fund | Semiannual report 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Financial Industries Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 70SA 4/14 MF184479 6/14 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter.” ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half- year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter.” (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Andrew Arnott Andrew Arnott President Date: June 5, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Andrew Arnott Andrew Arnott President Date: June 5, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 5, 2014
